989 F.2d 498
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terence BLASSENGALE, Plaintiff-Appellant,v.Roger OVERBERG;  Reginald Wilkinson, Defendants-Appellees.
Nos. 92-4084, 92-4140.
United States Court of Appeals, Sixth Circuit.
March 18, 1993.

Before BOYCE F. MARTIN, JR. and SILER, Circuit Judges, and COFFIN, Senior Circuit Judge.*

ORDER

1
Terence Blassengale, a pro se Ohio prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Blassengale sued the Chief of the Ohio Bureau of Classification and Reception and the Director of the Ohio Department of Rehabilitation and Corrections for allegedly depriving him of his procedural due process rights when he was transferred between prisons and when he was placed in administrative classification.   The parties filed cross-motions for summary judgment.   The district court found that no genuine issues of material fact existed and granted summary judgment for the defendants.   Blassengale filed two timely notices of appeal from the district court's judgment.


3
In his cryptic brief, Blassengale states that the district court erred by not recognizing that his due process rights were violated and that he was denied his right to a jury trial.   He requests oral argument and has moved for the appointment of counsel.


4
Upon de novo review, we conclude that there are no genuine issues of material fact and the defendants are entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).   Blassengale's arguments are meritless.


5
Accordingly, we deny the request for oral argument, deny the motion for appointment of counsel, and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Frank M. Coffin, Senior U.S. Circuit Judge for the First Circuit, sitting by designation